UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-10456 APOGEE TECHNOLOGY,INC. (Exact name of Small Business Issuer in its charter) DELAWARE 04-3005815 (State or other jurisdiction of (I.R.S. Employer incorporation) Identification No.) , NORWOOD, MASSACHUSETTS 02062 (Address of principal executive offices) (781) 551-9450 (Registrant’s telephone number, including area code) NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Securities registered under Section 12(g) of the Exchange Act: Common Stock (Title of Class) Indicate by check mark whether the registrant: (1)filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.ýYes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405) of this chapter) during the proceeding 12 months (or such shorter periods that the registrant was required to submit and post such files).ýYes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o ( Do not check if a smaller reporting company) Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). o Yes ý No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:13,178,454 shares of common stock as of May 1, 2011 were outstanding. APOGEE TECHNOLOGY,INC. (A Development Stage Company) Table of Contents PARTI - FINANCIAL INFORMATION Item 1 - Financial Statements Consolidated Balance Sheets at March 31, 2011 (unaudited) and December31, 2010 (audited) 3 Unaudited Consolidated Statements of Operations and Accumulated Deficit for the Three Months Ended March 31, 2011 and March 31, 2010 and for the period from October 1, 2008 (date re-entering development stage)through March 31, 2011 (unaudited) 4 Unaudited Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and March 31, 2010 and for the period from October 1, 2008 (date re-entering development stage) through March 31, 2011 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3 - Quantitive and Qualitative Disclosures about Market Risk 32 Item 4T - Controls and Procedures 32 PARTII - OTHER INFORMATION Item 1 - Legal Proceedings 32 Item 1A - Risk Factors 33 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3 - Defaults Upon Senior Securities 35 Item 4 – (Removed and Reserved) 37 Item 5 - Other Information 37 Item 6 - Exhibits 37 Signatures 38 2 PARTIFINANCIAL INFORMATION Item 1.Financial Statements APOGEE TECHNOLOGY,INC. AND SUBSIDIARY (A Development Stage Company) CONSOLIDATED BALANCE SHEETS MARCH 31, DECEMBER31, (Unaudited) (Audited) ASSETS Current assets Cash $ $ 19,719 Accounts Receivable — 25,000 Prepaid expenses and other current assets 1,606 2,213 Total current assets 46,932 Property and equipment, net 25,440 Other assets Patents, net 170,988 $ 200,973 $ 243,360 LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current liabilities Accounts payable and accrued expenses $ 4,013,442 $ 3,773,620 Officer loans and notes payable 1,600,830 1,470,134 Shareholder loans and notes payable 1,371,665 1,346,443 Other loans and notes payable 445,873 438,573 Total current liabilities 7,431,810 7,028,770 Stockholders’ deficiency Preferred stock, par value $0.0001 per share; 5,000,000 shares authorized, none issued and outstanding — — Common stock, $0.01 par value; 40,000,000 shares authorized, 13,178,454 issued and outstanding at March 31, 2011 and at December 31, 2010 131,785 131,785 Additional paid-in capital 19,803,033 19,776,466 Accumulated deficit (21,891,704 (21,891,704 Accumulated deficit during development stage (5,273,951 (4,801,957 vv ) Total stockholders’ deficiency (7,230,837 ) (6,785,410 ) $ 200,973 $ 243,360 The accompanying notes are an integral partof these consolidated financial statements. 3 APOGEE TECHNOLOGY,INC. AND SUBSIDIARY (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND ACCUMULATED DEFICIT (Unaudited) THREEMONTHSENDED MARCH 31, Cumulative from Re-entering Development Stage on OCTOBER 1, 2008 to MARCH 31, 2011 Revenues Consulting $ $ — $ Costs and expenses Research and development Selling, general and administrative Loss from operations ) ) ) Other income (expense) Gain on extinguishment of debt — — Warrant expense — — ) Interest and other expense ) ) ) Interest and other income 46 ) ) ) Net loss $ (471,994 ) $ (456,141 ) $ (5,273,951 ) Accumulated deficit - beginning $ (26,693,661 ) $ (25,080,430 ) $ — Accumulated deficit - ending ) ) ) Basic and diluted loss per common share $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral partof these consolidated financial statements. 4 APOGEE TECHNOLOGY,INC. AND SUBSIDIARY (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) THREE MONTHS ENDED MARCH, Cumulative from Re-entering Development Stage on OCTOBER 1, 2008 through MARCH 31, 2011 Cash flows from operations Net loss $ (471,994) $ (456,141) $ (5,273,951) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock compensation expense for employees and directors Original issue discount Warrant Expenses — — Patent impairment — — Disposal of sensor equipment — — Gain on extinguishment of debt — — Changes in operating assets and liabilities: Accounts receivable — — Prepaid expenses and other current assets Accounts payable and accrued expenses Net cash used in operating activities Cash flows from investing activities Patent costs Net cash used by investing activities Cash flows from financing activities Bank overdraft — — — Proceeds for shareholder loans and notes payable Proceeds from officer loans and notes payable Proceeds from other loans and notes payable — Proceeds and adjustment from sale of equity securities — — Net cash provided by financing activities Increase (decrease) in cash Cash — beginning Cash— ending $ 16,376 $ 3,990 $ 16,376 Supplemental Cash Flow Information: Non-cash financing activities Warrants issued in connection with notes payable and stock sales $ 2,930 $ 14,839 $ 269,652 Converted promissory notes to common stock $ — $ — $ 615,000 Converted interest to common stock $ — $ — $ 286,122 The accompanying notes are an integral part of these consolidated financial statements 5 APOGEE TECHNOLOGY,INC. AND SUBSIDIARY (A Development Stage Company) Notes to Unaudited Consolidated Financial Statements March 31, 2011 and March 31, 2010 1. The Company and Basis of Presentation The Company The accompanying unaudited interim financial statements of Apogee Technology, inc., a Delaware corporation, have been prepared in accordance with accounting principles generally accepted in the United States of American and the rules of the Securities and Exchange Commission and should be read in conjunction with the audited financial statements and notes thereto contained in our last Annual Report filed with the SEC on Form 10-K.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected therein.The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full year. Apogee Technology, Inc., (“Apogee”, “we”, “us” or “our”) is developing PyraDerm™, a proprietary intradermal drug delivery system for vaccines and other pharmaceuticals that we intend to market to pharmaceutical and medical device companies.Until March 31, 2009, we were also engaged in the development of IntellaPAL™, a proprietary sensor-based health monitoring systems for the elderly care and other markets that we intended to manufacture and market to individuals and health organizations. Our Life Science Group is developing PyraDerm, an advanced intradermal drug delivery system, to meet the needs of patients, health insurers, companies developing pharmaceuticals, as well as, governments and international health organizations. PyraDerm is designed to be a low-cost, effective, painless delivery system that can be self administered and easily stored while potentially providing pharmaceutical companies an extended patent position for their current drug formulations. We had previously demonstrated that PyraDerm system containing adjuvanted vaccine formulations is capable of improving the efficiency of immunization and providing a significant dose sparing effect in a relevant animal model. Technologies that reduce the required vaccine dose would allow faster and more efficient production of vaccines, which is especially important in case of vaccine shortages during epidemic emergencies, such as pandemic influenza. The results of these studies were published in 2009 in the Proceedings of the National Academy of Sciences of the USA serving as an important validation of our approach to intradermal vaccination.In 2009 we had to scale down research and development efforts due to financial constraints and focused on the proof-of-concept stability studies of PyraDerm system and relevant formulation and process development activities. In 2010 Apogee, while still operating under the same conditions, has continued these efforts concentrating on the development of analytical and quality control systems, as well as further advancement of our microneedle with improved stability. We believe that these development efforts are critically important for the successful commercialization of our microneedle platform.Apogee also continued to pursue patent applications related to our technology. Upon completion of our studies, if successful, we intend to pursue licensing and partnership agreements for multiple product applications with pharmaceutical, and medical device companies, and government and world health organizationsinterested in drug delivery systems and technologies. We have operated as a technology research and development stage company since October 1, 2008.We have not yet generated revenue from our principal operations. During the fiscal year ended December 31, 2010 and continuing in 2011, we invested our limited resources in the development of our Life Science Group. Basis of Presentation Going Concern The accompanying consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business.Apogee has recurring operating losses, negative cash flows from operations, negative working capital of approximately $7.4 million and stockholder’s deficiency of approximately $7.2 million.We are in arrears with substantially all of our vendors, and in default on a majority of our Promissory Notes and occasionally have been in arrears with payroll and related expenses.Net losses were approximately $472,000 and negative cash flows from operations were approximately $153,000 for the three months ended March 31, 2011.This raises substantial doubt about our ability to continue as a going concern.Given our current cash position, net losses and negative cash flows from operations and our outstanding current obligations, we will not be able to continue as a going concern without obtaining additional funding which is not assured. As of March 31, 2011, we had cash of approximately $16,000. 6 APOGEE TECHNOLOGY,INC. AND SUBSIDIARY (A Development Stage Company) Notes to Unaudited Consolidated Financial Statements March 31, 2011 and March 31, 2010 The long-term success of Apogee is dependent upon our ability to raise additional funds to continue our operations, pay our outstanding liabilities and to successfully develop and market our technologies and products and to attain profitable operations. Although we have modified our business strategy to improve near-term financial performance, there can be no assurance that we will be able to obtain funds, to generate sufficient revenue, if any, or become profitable or that additional funds will be available to us on acceptable terms, if at all.Accordingly, we may be unable to implement current plans.In addition, if sufficient capital cannot be obtained, Apogee may be forced to cease operations.In the event that any future financing is affected, to the extent it includes equity securities; the holders of the common stock may experience additional dilution.In the event of a cessation of operations, there may not be sufficient assets to fully satisfy all creditors, in which case, the holders of securities may be unable to recoup any of their investment. We are attempting to secure sufficient financing to meet our current obligations and to continue development of our technology.We have been working to obtain financing from outside investors for more than three years, but have not yet been successful.In the interim, short-term debt financing provided primarily by two of Apogee’s significant shareholders, including our President, Chief Executive Officer and Chairman of the Board of Directors Mr. Herbert M. Stein and Mr. David Spiegel, as well as Mr. Robert Schacter, et al and others, is being utilized to pay operating expenses.There is no assurance that this short-term debt financing will continue.Additionally, cost cutting measures, including deferral of salary for the CEO, deferral of capital expenditures, and reduced general spending were instituted during 2009 and will continue until such time as sufficient funding is secured. Due to the early stages of development of our products, we cannot estimate at this time the amounts of cash or the length of time that will be required to bring our products under development to market.It is expected that such costs will be funded not only by external funding, if available, but also through partnership activities.Without additional financing, we will be unable to continue operations. On October 28, 2009, Apogee received a “Wells Notice” from the staff of the Securities and Exchange Commission, which stated that the staff’s intent was to recommend that the Commission institute a public administrative proceeding against the Apogee, alleging that it violated Section 13(a) of the Securities Exchange Act of 1934. On December 18, 2009 we filed our delinquent financial report on Form 10-K for the year ended December 31, 2008. This report contained a Disclaimer of Opinion by our Independent Accountants due to significant uncertainty as to our ability to be a going concern. On April 16, 2010 the SEC issued an Order for an Administrative Hearing based on a claim that the filing as well as Form 10-Q’s for the first three quarters of 2009, which had been filed on January 15, 2010, were materially deficient due to the Disclaimer of Opinion and thus the filings remained delinquent.This Disclaimer of Opinion was removed on a subsequent filing.We were also delinquent on our Form 10-K for the Year ended December 31, 2009 An Order of Suspension of trading in our securities was enacted at that time.We also did not file its Form 10-Q for the quarters ended March 31, 2010 and June 30, 2010. In June 2010 the SEC and Apogee entered into a Settlement agreement without a Hearing, under which we would file all our delinquent filings without a material deficiency by a mutually agreed date.Failure to do so would activate an Order to revoke the ability for our securities to trade on an exchange.On August 18, 2010 we filed Amendment No.1 to our Form 10-K for the fiscal year ended 2008, Amendment No.1 to our Form 10-Qs for the first, second and third quarters of 2009 as well as our Form 10-K and Form 10-Q for the fiscal year ended December 31, 2009 and the quarters ended March 31, 2010 and June 30, 2010, respectively. On August 27, 2010 we received Release No. 62786, informing us that the administrative proceeding were terminated and that final judgment be entered without the imposition of a remedy pursuant to Section 12(j) of the Securities Exchange Act of 1934. On December 8, 2010 our application to regain trading status on the OTC Bulletin Board was submitted to the Financial Industry Regulatory Authority (“FINRA”).On January 21, 2011 we received notification from FINRA that our Common Stock was cleared to enter quotations on the OTC Bulletin Board and OTC Link. Consolidated Financial Statements The financial statements include the accounts of Apogee Technology,Inc. and its wholly owned inactive subsidiary, DUBLA,Inc.All significant intercompany transactions and accounts have been eliminated. 7 APOGEE TECHNOLOGY,INC. AND SUBSIDIARY (A Development Stage Company) Notes to Unaudited Consolidated Financial Statements March 31, 2011 and March 31, 2010 2. Summary of Significant Accounting Policies Accounting Standards: On July1, 2009, the Financial Accounting Standards Board (“FASB”) issued the FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles, also known as FASB Accounting Standards Codification (“ASC”) 105-10, General Accepted Accounting Principles (“ASC 105-10”). ASC 105-10 established the FASB Accounting Standards Codification (“Codification”) as the single source of authoritative U.S. GAAP recognized by the FASB to be applied by nongovernmental entities. Rulesand interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants. The Codification supersedes all existing non-SEC accounting and reporting standards. All other non -grandfathered, non-SEC accounting literature not included in the Codification will become non-authoritative. Following the Codification, the FASB will not issue new standards in the form of Statements, FASB Staff Positions or Emerging Issues Task Force Abstracts. Instead, it will issue Accounting Standards Updates, which will serve to update the Codification, provide background information about the guidance and provide the basis for conclusions on the changes to the Codification. GAAP was not intended to be changed as a result of the FASB’s Codification project, but it will change the way the guidance is organized and presented. As a result, these changes will have a significant impact on how companies reference GAAP in their financial statements and in their accounting policies for financial statements issued for interim and annual periods ending after September15, 2009. Apogee has implemented the Codification in this quarterly report by providing references to the Codification topics, as appropriate. Revenue Recognition Consulting and licensing revenue is recognized as services are performed. Product revenue will be recognized when the following revenue recognition criteria are met: (1)persuasive evidence of an arrangement exists; (2)the product has been shipped and the customer takes ownership and assumes the risk of loss; (3)the selling price is fixed or determinable; and (4)collection of the resulting receivable is reasonably assured. Royalty revenue will be recognized when earned in accordance with the underlying agreements. Use of Estimates in Financial Statements The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amount of revenues and expenses during the reporting period.Actual results could differ from those estimates. Development Stage Company Apogee has been since October 1, 2008 and continues to be a development stage company reporting under the provisions of Accounting Standard Codification (“ASC”) 915, Development State Entity. Property and Equipment Major replacements and betterments of equipment are capitalized.Cost of normal maintenance and repairs is charged to expense as incurred.Depreciation is provided over the estimated useful lives of the assets using accelerated methods. Leasehold Improvements Leasehold improvements are amortized over either the term of lease or the estimated useful life of the improvement. Patents Costs incurred to register and obtain patents are capitalized and amortized on a straight-line basis over five years, their estimated useful lives.Management performs analysis for impairment on a periodic basis. 8 APOGEE TECHNOLOGY,INC. AND SUBSIDIARY (A Development Stage Company) Notes to Unaudited Consolidated Financial Statements March 31, 2011 and March 31, 2010 Impairment of Long-Lived Asset We assess the carrying values of long-lived assets for possible impairment in accordance with the requirements of ASC 360-10.We conduct impairment tests when we identify events or when we believe that circumstances may have changed to indicate that the carrying amount of a long-lived asset may not be recoverable. Such events or changes in circumstances may include the discontinuation of a product or product line, a sudden or consistent decline in the forecast for a product, changes in technology or in the way an asset is being used, or an adverse change in legal factors or in the business climate. Our impairment review, to determine if a potential impairment charge is required, is based on an undiscounted cash flow analysis. This analysis requires judgment with respect to many factors, including future cash flows, changes in technology, the continued success of product lines and future volume and revenue and expense growth rates. It is possible that our estimates of these assumptions may change in the future, resulting in the need to reassess the carrying value of our long-lived assets for impairment. Income Taxes Deferred tax assets and liabilities are recognized for temporary differences between the financial reporting basis and the tax basis of our assets and liabilities.Deferred taxes are recognized for the estimated taxes ultimately payable or recoverable based on enacted tax laws.Allowances are recorded if recovery is uncertain. See Note 10 – Income Taxes and Tax Loss Carryforwards. Loss Per Share Basic net loss per share is computed by dividing the net loss attributable to common stockholders for the period by the weighted average number of common stock outstanding during the period.Diluted net loss per share is computed based on the weighted average number of common stock and dilutive potential common stock outstanding.Potential common stock consists of incremental common stock issuable upon the exercise of stock options and common stock issuable upon the exercise of common stock warrants.The calculation of diluted net loss per share excludes potential common stock as the effect is anti-dilutive. The weighted average number of shares of common stock outstanding used to compute basic loss per share for the three months ended March 31, 2011 and 2010 was 13,178,454 and 12,132,332, respectively. Research and Development Costs for research and development are expensed as incurred. Legal Fees We record legal costs (such as fees and expenses of external lawyers and other service providers) when incurred or when it is probable that a liability has been incurred on or before the balance sheet date and the amount can be reasonably estimated if invoices have not been received.Legal fees incurred pursuant to filing patent applications are capitalized as part of the patent costs. Contingencies Apogee is involved in and/or indemnifies others in various legal proceedings.Management assesses the probability of loss for such contingencies and recognizes a liability when a loss is probable and estimable.See Note 9 – Legal and Related Indemnification Arrangements with our Executives and Others. Advertising Advertising costs are expenses when incurred and were not significant for the three months ended March 31, 2011 and 2010. Related Parties Related parties, which can be a corporation, individual, investor or another entity are considered to be related if the party has the ability, directly or indirectly, to control the other party or exercise significant influence over Apogee in making financial and operation decisions.Companies are also considered to be related in they are subject to common control or common significant influence.The Company has these relationships. 9 APOGEE TECHNOLOGY,INC. AND SUBSIDIARY (A Development Stage Company) Notes to Unaudited Consolidated Financial Statements March 31, 2011 and March 31, 2010 Stock-Based Compensation Apogee had a stock-based compensation plan, the 1997 Employee, Director and Consultant Stock Option Plan (the “1997 Plan”), which is described below.This 1997 Plan expired as of May 14, 2007.At our Annual Meeting held on August 28, 2007, the shareholders approved the adoption of a new stock-based compensation plan, the 2007 Employee, Director and Consultant Stock Plan (the “2007 Plan”). We account for stock-based compensation for employees in accordance with ASC Topic 718, "Compensation-Stock Compensation” using the modified prospective method.Under the fair value recognition provision of ASC Topic 718, stock-based compensation cost is measured at the grant date based on the fair value of the award and is recognized as an expense as it is earned over the requisite service period, which is the vesting period. The fair value of the options on their grant date is measured using the Black-Scholes option-pricing model, which we believe yields a reasonable estimate of the fair value of the grants made. The valuation provisions of ASC Topic 718 apply to grants issued since January1, 2006 (the effective date) and to grants that were outstanding as of that date that are subsequently modified. Estimated compensation expense for grants that were outstanding as of the effective date will be recognized over the remaining vesting period. Non-employee stock-based compensation is accounted for in accordance with ASC Topic 505, "Equity-based payments to Non-Employees." In accordance with this topic, cost recognized for non-employee share-based payment transactions is determined by the fair value of whichever is more reliably measurable: (a)the goods or services received; or (b)the equity instruments issued. Apogee’s stock compensation activity with respect to the three months ended March 31, 2011 is summarized below: StockOptions Shares Weighted- Average Exercise Price Weighted- Average Remaining Contractual Term Outstanding at December31, 2010 $ Granted — Exercised — Cancelled or expired Outstanding at March 31, 2011 $ Vested at March 31, 2011 $ Exercisable at March 31, 2011 $ The following table summarizes information about options outstanding as of March 31, 2011: OptionsOutstanding OptionsExercisable Weighted Average Weighted Weighted Remaining Average Average RangeofExercise Number Contractual Exercise Number Exercise Prices Outstanding Term Price Exercisable Price $
